UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number 000-14691 INDEPENDENCE RESOURCES PLC (Exact name of registrant as specified in its charter) England 77-0039728 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 254 W. Hanley Ave, Suite A Coeur d’Alene, ID (Address of principal executive offices) (Zip Code) Registrant’s telephone number including area code: (843) 715-9504 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As of June 30, 2013, the registrant had 69,956,372 ordinary shares outstanding, including 31,180,764 shares issued as of June 30, 2013 represented by American Depositary shares. PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS INDEPENDENCE RESOURCES PLC CONDENSED CONSOLIDATED BALANCE SHEETS June 30 December 31, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Investments - available for sale Trade receivables Receivable - related party Note receivable - related party - Other current assets Total Current Assets PROPERTY, PLANT AND EQUIPMENT, net MINING PROPERTIES Mining claims OTHER ASSETS Goodwill Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Deferred revenue and license fee - Judgment payable Total Current Liabilities TOTAL LIABILTIES COMMITMENTS AND CONTINGENCIES (See Note 10) STOCKHOLDERS’ EQUITY Ordinary shares Authorized shares: $0.01 (1 pence) par value, 100,000,000; 69,956,372 and 69,956,372 shares issued and outstanding Share premium Accumulated deficit ) ) Accumulated other comprehensive income - translation ) ) Accumulated other comprehensive income – unrealized gain (loss) on investments available for sale ) ) Total Independence Resources, PLC Stockholders’ Equity Non-controlling interest Total Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these interim condensed consolidated financial statements. - 2 - INDEPENDENCE RESOURCES PLC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) Three Months Three Months Six Months Six Months Ended Ended Ended Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 (unaudited) (unaudited) (unaudited) (unaudited) REVENUES Oil and gas revenue $
